FERGUSON, Circuit Judge,
concurring in part and dissenting in part:
I concur generally with the panel’s decision. I write separately, however, because the EPA did not err in concluding that the four disputed parcels were reservation lands. In addition, the EPA properly promulgated the Tribe’s redesignation as part of a Federal Implementation Plan (“FIP”). To hold otherwise due to administrative delay effectively wrests from the Tribe the power to control the deterioration of air quality on its lands and undermines Congress’ intent in enacting the 1990 amendments to the Clean Air Act (“CAA”).
I. Designation of Lands Held in Trust as Reservation Lands.
The EPA’s determination that the Tribe’s lands were reservation lands was permissible and should be upheld. Pursuant to Chevron, U.S.A., Inc. v. Natural Resources Defense Council, 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), this Court applies a two-step procedure for reviewing an agency’s construction of the statute which it administers. First, we look.to see whether Congress has directly addressed the precise issue at hand. If so, the Courtfs task is finished since both the Court and administrative agencies must give effect to the unambiguously expressed intent of Congress. Id. at 842, 104 S.Ct. 2778.
In this case, Section 7474(c) of the CAA states that “[ljand within the exterior boundaries of reservations of federally-recognized Indian tribes may be redesignated only by the appropriate Indian governing body.” '42 *1214U.S.C. § 7474(c). Therefore, if the parcels of land are not within a “reservation,” the Indian tribe has no power to redesignate the area as a “Class I” area.
The statute does not define the word “reservation.” In addition, courts have given inconsistent interpretations of the word throughout the years. See Tooisgah v. United States, 186 F.2d 93 (10th Cir.1950) (holding that “reservation” is not synonymous with “Indian country” for purposes of 18 U.S.C. § 1151, but noting that other courts have used the terms synonymously).
Therefore, the statute is ambiguous and we must pass to the second step of Chevron: determining whether the EPA’s interpretation is based on a permissible construction of the statute. Id. at 842-43, 104 S.Ct. 2778; see also Commodity Futures Trading Comm’n v. Schor, 478 U.S. 833, 106 S.Ct. 3245, 92 L.Ed.2d 675 (1986); Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 381, 89 S.Ct. 1794, 23 L.Ed.2d 371 (1969); Nance v. Environmental Protection Agency, 645 F.2d 701, 714 (9th Cir.1981). In’ doing so, because we are dealing with issues affecting an Indian tribe, “ambiguities ... must be resolved favorably to the Indians.” Santa Rosa Band of Indians v. Kings County, 532 F.2d 655, 660 (9th Cir.1975) (emphasis added). We thereby “attribute to Congress an intent to exercise its plenary power in the manner most consistent with the nation’s trust obligations.” Id.
In this case, each of the five parcels was acquired by the United States in trust for the Tribe. Although the Secretary of the Interi- or has never declared the Tribe’s lands to be reservation lands, official maps from the Department of the Interior designate the lands as reservation lands. In addition, as part of its review of the Tribe’s request for redesig-nation, the EPA requested a certification from the Interior as to all of the lands within the “boundaries or the reservation or ... within the jurisdiction of the tribe,” In response, the Department of the Interior certified all five disputed tracts, listing them under the caption “Camp Verde Reservation, Arizona.”
The EPA’s reliance on these facts in determining that the parcels were indeed part of a reservation is consistent with judicial precedent. Both the Supreme Court and the Ninth Circuit have noted that trust lands set apart for the use of Indian tribes may be considered to be part of a reservation. In United States v. John, 437 U.S. 634, 98 S.Ct. 2541, 57 L.Ed.2d 489 (1978), the Supreme Court considered whether the state could exercise jurisdiction over crimes committed by Indians on reservation lands. In concluding that it could not, the Court noted that “[t]here is no apparent reason why these lands, which had been purchased in previous years for the aid of those Indians, did not become a ‘reservation,’ at least for the purposes of federal criminal jurisdiction, at that particular time.” Id. at 650, 98 S.Ct. 2541.
Similarly, in United States v. Sohappy, 770 F.2d 816 (9th Cir.1985), this Court held that lands held in trust for the benefit of Indian tribes constituted reservation lands for purposes of the Lacey Act. The Court confirmed that United States v. John “suggested that land declared by Congress to be held in trust by the Federal Government for the benefit of the Indians is a reservation.” Id. at 822 (internal quotation marks omitted).
Given these decisions, the EPA’s determination that the Tribe’s lands were reservations is permissible and should be explicitly upheld.
II. The Federal Implementation Plan.
The. majority concludes that the EPA abused its discretion by promulgating the Tribe’s redesignation as a FIP. The majority correctly notes that Congress has provided for the promulgation of Tribal Implementation Plans (“TIPs”). This Court has previously stated in interpreting an earlier version of the CAA that “[t]he effect of the regulations was to grant the Indian tribes the same degree of autonomy to determine the quality of their air as was granted to the states.” Nance, 645 F.2d at 714. The inclusion of TIPs was a similar attempt by Congress to expand the Tribes’ authority. See 42 U.S.C. § 7601(d). By remanding for implementation under nonexistent regulations, the majority punishes the Tribe for administrative sluggishness. The autonomy granted to the *1215Tribe by Congress is thus nullified since the Tribe may not act at all until the EPA completes the relatively ministerial task of establishing the regulations guiding promulgation of TIPs.